Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Objections to the Specification
The previous objection of the specification for containing an embedded hyperlink and/or other form of browser-executable code on page 18, line 21 is withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

The previous rejection of Claims 1-20 under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn upon further consideration.  

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claim 1-20 under 35 U.S.C. 103 as being unpatentable over Champion et al. (WO2016/157108, see IDS) in view of Defrees (EP0931097 published on 07/28/1999), Puigferrat et al. (US Patent No. 10743556), Trisep UA60 (retrieved from the Internet << https://www.microdyn-nadir.com/wp-content/uploads/TB-003-TRISEP-NADIR-Membrane-Products.pdf >>, retrieved on 04/26/2021) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), is withdrawn by virtue of Applicants’ amendment.

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application Nos. 16626122 and 16626217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
prior to the reaction producing the second mixture reaching equilibrium, contacting the second mixture with a nanofiltration membrane with a molecular weight cut-off (MWCO) of 600-3500 Da allowing at least a part of compound B to pass and ensuring the retention of compounds Gly-A, A and Gly-B, wherein the membrane comprises an active layer of polyamide, and a MgSO4 rejection of 50-90 % and b) d) collecting a retentate enriched in compound Gly-A, wherein A means a tri- or higher oligosaccharide, B means a disaccharide, Gly means a glycosyl moiety, Gly-A means compound A glycosylated with the Gly moiety, and Gly-B means compound B glycosylated with the Gly moiety, provided that compounds A and Gly-B are not 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656
/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656